internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-124960-00 date date legend company state d1 d2 year amount amount amount amount amount amount percentage percentage a b c n1 n2 plr-124960-00 this responds to a letter dated date together with subsequent correspondence submitted on behalf of company requesting certain rulings regarding the formation of a limited_liability_company llc described below generally the requested rulings involve the consequences of the company’s transfer of last-in first- out lifo inventory_property to a newly formed llc the rulings contained in this letter are predicated upon facts and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as a part of the audit process facts company is an s_corporation that was formed under the laws of state on d1 company maintains its accounting_records and files its federal_income_tax returns using the accrual_method of accounting company owns and operates n1 automobile dealerships each of which is operated as a separate division company uses the lifo_method to value its inventories and has two lifo pools - one for new cars and demonstrators and another for parts and accessories company uses the alternative_lifo_method described in revproc_97_36 1997_2_cb_450 to value its inventories of new cars and demonstrators and the link-chain lifo_method to value its inventories of parts and accessories on d2 company’s aggregate inventory of new cars and demonstrators had an actual cost of amount lifo value of amount and a lifo reserve of amount the lifo reserve measured as a percentage of the actual cost is percentage the corresponding amounts for the parts and accessories inventory were amount amount amount and percentage the company’s inventory lifo cost is attributable to purchases at market prices and not bargain purchases according to company the success of a motor_vehicle dealership depends largely upon the effectiveness of its general manager in this case company has represented that its a b and c dealerships have been successfully managed therefore company wants to retain the general manager of its a b and c dealerships and as an incentive to retain such manager offer the manager the opportunity to purchase an ownership_interest in the a b and c dealerships however company owns n2 other dealerships therefore if the general manager were to buy an interest in company in order to acquire an interest in the dealership he manages the value of his ownership_interest would be tied to the plr-124960-00 success or failure of the other dealerships over which he has no direct responsibility or control in order for the general manager to acquire an interest in only the a b and c dealerships company has organized an llc company represents that the llc will be classified as a partnership under sec_301_7701-3 of the procedure and administration regulations company proposes to contribute the net assets of the a b and c dealerships including its lifo_inventories that have a fair_market_value in excess of their basis to the llc in exchange for a membership interest company will stay in existence and maintain a majority ownership_interest in the profits and capital of the llc as well as continue to operate the remaining dealerships as separate divisions the opening_inventory of the llc will consist of the transferred lifo inventory company represents that the llc will adopt the double-extension lifo_method to value its new car and demonstrator inventory and the link-chain lifo_method to value its parts and accessories inventory company further represents that after the asset transfer the amount of the lifo reserve allocated to the inventories of the a b and c dealerships will approximate the same percentage of the actual cost as existed prior to the transfer after the asset transfer the general manager will have supervisory authority over the same personnel and locations as before the transfer it is expected that the general manager will contribute cash to the llc for an ownership_interest commensurate with the amount of his capital_contribution compared to the total value of the capital of the llc company represents that the capital accounts of the general manager will not be credited with amounts other than the cash contributed law and analysis with respect to the proposed contribution of assets to the llc in exchange for membership interests we rule as follows sec_721 provides that neither a partner nor a partnership will recognize gain_or_loss on a contribution of assets to a partnership in exchange for a partnership_interest because company will contribute assets to the llc in exchange for a membership interest company will not recognize gain_or_loss on the contributions sec_1_721-1 of the income_tax regulations provides in relevant part that to the extent that any partner gives up any part of his right to be repaid his contributions in favor of another partner as compensation_for services sec_721 does not apply however in this case the general manager is making a cash contribution to the llc in return for an ownership_interest proportionate to the cash contributed and is not receiving an interest in return for services rendered accordingly to the extent the plr-124960-00 manager’s membership interest is received in exchange for cash contributed to the llc the manager will not recognize gain_or_loss on the contribution the contribution of the lifo inventory_property to the llc formed to qualify for partnership tax treatment will not trigger recapture of the lifo reserve see sec_721 a taxpayer may elect to use the lifo_method of inventorying goods provided certain conditions are satisfied see sec_472 one of the conditions is that an application to use the lifo_method is filed in such manner as the secretary may prescribe any election affecting the computation of taxable_income derived from a partnership shall be made by the partnership see sec_703 therefore in order to adopt the dollar-value lifo inventory_method the transferee llc must file a form_970 and otherwise comply with the provisions of sec_472 and the regulations thereunder sec_704 provides that income gain loss and deduction with respect to property contributed to a partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of the contribution sec_1_704-3 provides that for partnerships that do not use a specific_identification_method of accounting each item of inventory other than qualified_financial_assets may be aggregated for purposes of making allocations under sec_704 if contributed by one partner during the partnership taxable_year property contributed to a partnership at a time when its book_value differs from the contributing partners’s tax basis is sec_704 property see sec_1 a i for this purpose book_value equals fair_market_value at the time of contribution the excess of the property’s book_value over the contributing partner’s adjusted tax basis is the amount of the built-in_gain on the contributed_property company has represented that the llc will elect under sec_1_704-3 to aggregate each item of inventory for purposes of making allocations under sec_704 the transferee llc shall treat those items included in its opening_inventory as having been acquired at the same time and determine their cost by the average_cost_method as provided by sec_472 in determining its lifo inventory at the close of the first taxable_year the llc shall treat those goods specified in the application as being first those included in opening_inventory to the extent thereof and second those acquired in the taxable_year see sec_472 the lifo_inventories contributed to the llc constitute sec_704 property and any built-in_gain or loss attributable to the inventories contributed by company must be allocated back to company when the llc recognizes that gain_or_loss plr-124960-00 the tax_court has ruled that goods may be in separate item categories because they have substantially dissimilar characteristics whether in terms of their physical nature or whether in terms of their cost see 97_tc_120 in hamilton the entire base-year inventory of the taxpayer was composed of inventory purchased at substantial discount from its fair_market_value the court found that treating the bargain-purchase goods as the same item as later-acquired inventory would distort income because the cost characteristics were greatly disparate for that reason the court held that the purchased inventory should be treated as different items for lifo inventory purposes in this case company has represented that it will contribute the net assets of the a b and c dealership including its lifo_inventories to the llc in exchange for a membership interest company has also represented that the lifo cost of the transferred inventory is not due to a bargain_purchase although we recognize that requiring separate item treatment does not specifically tax the company’s transfer of inventory to the llc we believe that a different position would frustrate the underlying purpose of sec_721 if the llc were required to treat the transferred lifo inventory as separate items from physically identical goods subsequently acquired the non-recognition benefit of sec_721 would be lost immediately due to the fact that the low carryover_basis inventory would flow through the transferee’s cost_of_goods_sold and significantly increase gross_income from the sale of merchandise in the year of transfer accordingly the llc is not required to treat the goods received from the company and physically identical goods subsequently acquired as separate items solely because of the relatively low carryover_basis of the transferred inventory no opinion is expressed about the tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings a copy of this letter should be attached to the federal_income_tax returns of company and the transferee llc for the taxable_year in which the transaction covered by this ruling is consummated this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-124960-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely matthew lay assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
